FILED
                           NOT FOR PUBLICATION
                                                                                 JAN 27 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    19-10403

              Plaintiff-Appellee,                D.C. No. 3:19-cr-00047-SI-1

 v.
                                                 MEMORANDUM*
MARTHA SANTIAGO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                      Argued and Submitted January 14, 2021
                            San Francisco, California

Before: SCHROEDER, BYBEE, and R. NELSON, Circuit Judges.

      Martha Santiago appeals her conviction after jury trial for assaulting a

federal officer while he was performing official duties, in violation of 18 U.S.C. §

111. We affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The district court did not err in refusing to dismiss the indictment, because

there was no violation of the Speedy Trial Act. 18 U.S.C. § 3161(b). The Speedy

Trial Act requires that an indictment be brought within thirty days of the arrest “in

connection” with the charges. Santiago was arrested for violating the conditions of

her supervised release, but was indicted over seventy days later for assaulting a

federal officer. She argues that her arrest for violating supervised release was “in

connection” with the assault because both were based on the same conduct. Her

argument is foreclosed by United States v. Contreras, 63 F.3d 852, 854–55 (9th

Cir. 1995), holding that an arrest for a supervised release violation does not by

itself trigger the Speedy Trial Act for an indictment based on the same conduct.

The district court correctly followed Contreras.

      The government did not raise a new argument during closing, and therefore

Santiago was not entitled to sur-rebuttal. Both assault theories were presented to

the jury in the instructions and the government’s opening argument and initial

closing argument.

      Santiago argues that assault under 18 U.S.C. § 111 is a specific intent crime

and was improperly argued and instructed as being one of general intent. Our law

is clear that § 111 assault is a general intent crime. See United States v. Jim, 865

F.2d 211 (9th Cir. 1989); United States v. Vela, 624 F.3d 1148 (9th Cir. 2010).


                                           2
      The district court’s decision to provide an Allen charge to the jury upon

receipt of its note that it was deadlocked 11-1 was not error because Allen charges

are permissible when the judge inadvertently learns of the numerical division of the

jury and does not know the identity of the holdout juror; that is the situation here.

See United States v. Williams, 547 F.3d 1187, 1205–06 (9th Cir. 2008); United

States v. Changco, 1 F.3d 837, 842 (9th Cir. 1993). United States v. Sae-Chua,

725 F.2d 530, 532 (9th Cir. 1984), upon which Santiago relies, is not controlling

because there the judge did know the identity of the lone juror and, for that reason,

appeared to target the holdout juror.

      AFFIRMED.




                                           3